SOUPMAN, INC. 1110 South Avenue, Suite 100 Staten Island, New York 10314 Telephone (212) 768-7687 March 31, 2011 VIA EDGAR United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Attention:William H. Thompson Accounting Branch Chief Re:Soupman, Inc. Item 4.01 Form 8-K and Forms 8-K/A Filed on March 11, 2011, March 16, 2011 and March 30, 2011, respectively File No. 000·53943 Dear Mr. Thompson: Reference is made to the above-captioned filings. We acknowledge that the adequacy and accuracy of the disclosure in our filings is our responsibility.We acknowledge that the staff comments or changes to disclosure do not foreclose the Commission from taking any action with respect to the filings.We further acknowledge that the company may not assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Thank you. Sincerely, /s/ Robert Bertrand Robert Bertrand President
